Raymond De Leon, et /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 26, 2015

                                    No. 04-14-00751-CV

                          Josefina Alexander GONZALEZ, et al.,
                                        Appellants

                                             v.

                                 Raymond DE LEON, et al.,
                                        Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CVQ-001098-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
Sitting:     Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice
             Jason Pulliam, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court